Madison Funds 550 Science Drive Madison, WI 53711 Writer's Direct Dial: 608-216-9147 BY EDGAR July 8, 2013 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Madison Funds Dear Sir or Madam: Pursuant to Form N-14 enclosed is an Information Statement to shareholders relating to the intra-registrantmerger of the Madison Disciplined Equity Fund into the Madison Investors Fund. This filing follows the filing pursuant to EDGAR 485APOS by the Registrant today made for the purposes of (1) adding Class A shares to the Madison Investors Fund series and (2) adding Class R6 shares to the Madison Investors Fund series. We look forward to hearing from you with any comments you may have on this filing and the 485APOS. Respectfully submitted, (signature) Pamela M. Krill General Counsel and CLO Enclosures
